 
DARYL OTTE
Chief Executive Officer










October 27, 2009


Mr. James J. Cramer
c/o TheStreet.com, Inc.
14 Wall Street, 15th Floor
New York, New York  10005




 
Re:
Employment Agreement dated as of January 1, 2008 between TheStreet.com, Inc.
(the “Company”) and James J. Cramer (“you,” “Cramer”), as amended (the
“Employment Agreement”)



Dear Jim:


You and the Company each desire to further amend the Employment Agreement, and
to agree on other matters, each as set forth herein.  In consideration of the
mutual covenants set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is acknowledged by each
party, the parties hereby agrees as follows:


1.           Section 2(a)(ii) of the Employment Agreement is hereby amended and
restated to read in its entirety as follows:


“(ii)           (a) For the period from January 1, 2009 through September 30,
2009, at a rate of One Million Three Hundred Thousand Dollars ($1,300,000) per
annum; and (b) for the period from October 1, 2009 through December 31, 2009, at
a rate of One Million Five Hundred Sixty Thousand Dollars ($1,560,000) per
annum; and”


2.            Your annualized target bonus pursuant to Section 2(b) of the
Employment Agreement in respect of fiscal year 2009 shall be One Million
Twenty-Three Thousand Seven Hundred and Fifty Dollars ($1,023,750), subject to
the proviso specified in Section 2(b) of the Employment Agreement.


3.           You acknowledge that you are not required to be granted a new
long-term cash incentive award for fiscal year 2009 or any later year (unless
the Company in its sole discretion were to determine otherwise), of the type
described as a long-term cash incentive in the Company’s proxy statement dated
April 17, 2009 (the “Phantom Share Program”); provided, that to the extent the
Company has an obligation to adjust outstanding long-term cash incentive awards
upon the occurrence of certain events (including any such obligation that may
exist upon the occurrence of events specified in Section 4.4 of the Company’s
2007 Performance Incentive Plan), the foregoing shall not limit such obligation
of the Company to make such adjustment.  The Company shall pay you any amounts
it is obligated to pay you under the award previously made to you under the
Phantom Share Program, as and when any such payment may be due.  Notwithstanding
the foregoing, the provisions of this paragraph 3 shall not limit the payment of
any compensation required by the Employment Agreement, including without
limitation, pursuant to the last paragraph of Section 2(c).
 
 
 

--------------------------------------------------------------------------------

 
Mr. James J. Cramer
October 27, 2009
Page 2

 
4.           Except as may be expressly amended as set forth above, the
Employment Agreement and other existing agreements between you and the Company
shall remain unmodified and in full force and effect.


5.           This letter agreement sets forth the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, between the parties in connection therewith.  No
modification to this letter agreement shall be binding unless in writing and
signed by both parties.  This letter agreement may be executed in one or more
counterparts, both of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart.  Signatures delivered via facsimile or
electronically in PDF format shall be deemed originals for all purposes.


Please sign below to indicate your agreement with the foregoing, and return the
original of this letter to me.


[Remainder of the page intentionally left blank]
 
 
 
 
 


 
 
 

--------------------------------------------------------------------------------

 
Mr. James J. Cramer
October 27, 2009
Page 3










   
Sincerely,


THESTREET.COM, INC.
 
 
 
By:
Daryl Otte
Chief Executive Officer

 


AGREED AND ACCEPTED:






_________________________
James J. Cramer

[Signature Page to Amendment to James J. Cramer Employment Agreement]
 
 

--------------------------------------------------------------------------------

 
